Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 12/27/2019 has a total of 24 claims pending in the application; there are 2 independent claims and 22 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “Packet routing method and communication system between IAB-nodes”.
	Claim Objections
Claims 11, 13-20 are objected to because of the following informality:
The claims recites limitation for performing certain step(s) only if a specific condition is satisfied (IF Statement), the limitations followed this statement are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if’ to “responsive to determining that.....” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until the specific conditions are met.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 24 recites the broad recitation “receiving, by at least one of the source node and the target node…….and transmitting, by the at least one of the source node and the target node….”, and the claim also recites “updating, by the control node, a first routing configuration….” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The updating information is clearly send from the controller to the relay station. However, the relay station receive and transmit the first packet either from the/to the controller or some other network device. Applicant should clearly identify where the relay devices receive from and transmit to the packet information. E.g., to what network node if not the original controller who updates the relay nodes. Appropriate correction is required.  

claim 5 and 8 is a relative term which renders the claim indefinite.  The term "Qos" is not defined by the claim, while the specification provide a standard for ascertaining the requisite degree, the claim needs to define the characters to of the letters. Examiner suggest amending the claims to recite a “Quality of Service (QoS)” instead. Appropriate correction is required.  
Claim 8 recites the limitation “the second routing configuration further comprises QoS/priority information”. The “/” renders the claim indefinite, Examiner suggest amending the claim to recite “the second routing configuration further comprises QoS and/or priority information” OR “the second routing configuration further comprises QoS and priority information”. etc. Appropriate correction is required.  
Claim 20 recites the limitation "transmitting the SDU, service data unit…” in 20.  There is insufficient antecedent basis for this limitation in the claim. The SDU was not previously introduced the claimed limitations or the base claim.
Claim 23 recites the limitation “the source node and the target node is an IAB-node”. Without a corresponding meaning to the AIB, which renders the claim indefinite, Examiner suggest amending the claim to recite “the source node and the target node is an Integrated Access Backhaul (IAB) node”. Appropriate correction is required.  
Claim 24 recites the limitation “a UE, a source node, a target node, a control node” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The communication system itself [the control node] needs to have structural hardware [processor/memory] to perform communications between the nodes and UEs. The 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Sirotkin et al Publication No. (US 20190223078 A1).

Regarding claim 1, Sirotkin teaches a packet routing method for at least one node in a communication system, comprising: 
updating, by a control node (mobility Management Entity MME122 FIG.1A via controller gNB-CU 106 FIG.1C) , a first routing configuration configured to a source node (source eNB 104 [0106] FIG.1A  or relay node-3 FIG.1C) and a second routing configuration configured to a target node (destination eNB 104 [0106] FIG.1A or relay node-4 FIG.1C) in response to a mobility of a user 5equipment (UE) (5UE 102 FIG.1A & FIG.1C) from the source node to the target node (the gNB-CU 106 determine routing tables for an integrated access backhaul (IAB) of each of the eNBs or relays, for delivery of data packets from the eNBs to one or more UEs 102 attached to the IAB, then  transmit/transfer the one or more updated routing tables to each of the eNBs [0105-107] the updated routing tables are determined in response to a topology change of one of the relays of the IAB when the one or more UEs attached to the IAB handover from a first relay 114 of the IAB to a second relay 114 of the IAB [01080109] FIG.6); 
receiving, by at least one of the source node and the target node, a first packet with a first header reflecting a result of the mobility (an eNB or a relay 114 may receive the packet from the gNB-CU 106 or from another eNB/relay 114 of the IAB, the received packet include an adaptation layer header which indicate a route for the packet between the gNB 105 and the UE 102, the route may include the relay 114 and may be configurable to include one or more other relays 114 [0116-117] 700-FIG.7); and 
transmitting, by the at least one of the source node and the target node, the first packet with the first header according to at least one of the updated first routing configuration and the 10updated second routing configuration (the relay 114 determine a destination node for forwarding of the packet based on the adaptation layer header, the destination may be another relay 114 of the IAB or the UE 102. the relay 114 may remove an identifier of the relay from the adaptation layer header [destination reached] to generate an updated adaptation layer header  then forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-19] 700-FIG.7).

Regarding claim 2, Sirotkin teaches the packet routing method according to claim 1, further comprising: configuring, by the control node, an adaptive routing configuration to at least one of the source node and the target node in response to the mobility (the relay 114 may determine the destination based on the adaptation layer header [0018-19] 715-FIG.7); obtaining, by the at least one of the source node and the target node, a second packet 15without the first header reflecting the result of the mobility (the relay 114 may remove an identifier of the relay from the adaptation layer header to generate an updated adaptation layer header [0018-19] 720-FIG.7); and transmitting, by the at least one of the source node and the target node, the second packet according to the adaptive routing configuration (the relay 114 may forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-19] 725-FIG.7).  

Regarding claim 3, Sirotkin teaches the packet routing method according to claim 2, wherein transmitting the second packet according to the adaptive routing configuration comprises:  20adding a second header reflecting the result of the mobility to the second packet according to the adaptive routing configuration (the relay 114 may remove an identifier of the relay from the adaptation layer header to generate an updated adaptation layer header [0017-18] FIG.7); and transmitting the second packet according to the adaptive routing configuration (the relay 114 may forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0017-18] FIG.7). 

Regarding claim 4, Sirotkin teaches the packet routing method according to claim 1, wherein information carried by the first header comprises identification information of an egress node being the target node and an-26-086219usf identification information of a routing path associated with the first packet (a header may include each IAB node's route information, the route information include a source ID, destination ID, bearer ID, next hop ID, next hop bearer ID, UE ID and/or routing other [0128-132] 800-FIG.8). 

Regarding claim 5, Sirotkin teaches the packet routing method according to claim 4, wherein the identification information of the routing path associated with the first packet associates QoS information of the first packet (F1-AP message(s) is used to carry the routing information made hop by hop to make sure the QoS of the UE bearer is mapped correctly [0137-141] FIG.9).   

Regarding claim 6, Sirotkin teaches the packet routing method according to claim 4, wherein the information carried by the 5first header further comprises identification information of the UE (a header may include each IAB node's route information, the route information include a source ID, destination ID, bearer ID, next hop ID, next hop bearer ID, UE ID and/or routing other [0128-132] 800-FIG.8).   

claim 7, Sirotkin teaches the packet routing method according to claim 1, wherein information recorded in at least one of the first routing configuration and the second routing configuration comprises identification information of an egress node, identification information of a routing path associated with the first packet, and identification information of an egress backhaul Radio Link 10Control (RLC) channel (The gNB may determine a route for delivery of a data packet from the gNB 105 to a UE 102 on an IAB of relays 114. The route may include one or more of the relays 114 of the IAB and generate a physical layer (PHY) data packet in accordance with a split between functionality of a packet data convergence protocol (PDCP) layer at the gNB-CU and functionality of a radio link control (RLC) layer at the gNB-DU. The PHY data packet may include the data packet, a PDCP header, an adaptation layer header, an RLC header, a medium access control (MAC) header, and a PHY header. The adaptation layer header may indicate one or more relays included in the route [0103-104] 600-FIG.6).  

Regarding claim 8, Sirotkin teaches the packet routing method according to claim 7, wherein the information recorded in the at least one of the first routing configuration and the second routing configuration further comprises QoS/priority information (F1-AP message(s) is used to carry the routing information made hop by hop to make sure the QoS of the UE bearer is mapped correctly [0137-141] FIG.9).     

Regarding claim 9, Sirotkin teaches the packet routing method according to claim 7, wherein the information recorded in the 15at least one of the first routing configuration (The gNB may determine a route for delivery of a data packet from the gNB 105 to a UE 102 on an IAB of relays 114. functionality of a radio link control (RLC) layer at the gNB-DU. [0103-104] 600-FIG.6).    

Regarding claim 10, Sirotkin teaches the packet routing method according to claim 7, wherein the information recorded in the at least one of the first routing configuration and the second routing configuration further comprises identification information of the UE and identification information of a next hop  (a header may include each IAB node's route information, the route information include a source ID, destination ID, bearer ID, next hop ID, next hop bearer ID, UE ID and/or routing other [0128-132] 800-FIG.8). 

Regarding claim 11, Sirotkin teaches the packet routing method according to claim 2, further comprising: 
receiving, by the source node, a third packet with a third header by the source node before receiving the routing information configuration in response to the mobility of a UE from source node to the target node (an eNB or a relay 114 may receive the packet from the gNB-CU 106 or from another eNB/relay 114 of the IAB, the received packet include an adaptation layer header which indicate a route for the packet between the gNB 105 and the UE 102, the route may include the relay 114 and may be configurable to include one or more other relays 114 [0116-117] 700-FIG.7); 
(the relay 114 determine a destination node for forwarding of the packet based on the adaptation layer header, the destination may be another relay 114 of the IAB or the UE 102. the relay 114 may remove an identifier of the relay from the adaptation layer header [destination reached] to generate an updated adaptation layer header  then forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-19] 700-FIG.7).  

Regarding claim 12, Sirotkin teaches the packet routing method according to claim 11, wherein transmitting the third packet 5according to the adaptive routing configuration comprises: modifying, by the source node, the third header according to the adaptive routing configuration; and transmitting, by the source node, the third packet with the modified third header according to the adaptive routing configuration (the relay 114 may remove an identifier of the relay from the adaptation layer header [destination reached] to generate an updated adaptation layer header  then forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-19] 700-FIG.7).  
  
10 Regarding claim 13, Sirotkin teaches the packet routing method according to claim 11, further comprising: transmitting, by the source node, the third packet according (the relay 114 forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-19] 700-FIG.7).    

Regarding claim 14, Sirotkin teaches the packet routing method according to claim 11, further comprising:  15transmitting an EndMarker from the source node to the target node if the third header indicates that the egress node of the third packet is not the source node (the relay 114 may remove an identifier of the relay from the adaptation layer header [destination reached] to generate an updated adaptation layer header  then forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-19] 700-FIG.7).    

Regarding claim 15, Sirotkin teaches the packet routing method according to claim 2, further comprising: 
receiving a fourth packet by the target node after receiving the routing information configuration in response to the mobility of the UE from source node to the target node (the relay 114 receives a packet and determines a destination node for forwarding of the packet based on the adaptation layer header, the destination may be another relay 114 of the IAB or the UE 102. the relay 114 may remove an identifier of the relay from the adaptation layer header [destination reached] to generate an updated adaptation layer header  then forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-20] 700-FIG.7); and  
20removing, by the target node, a fourth header from the fourth packet and transmitting the fourth packet according to the updated second routing configuration if the fourth header indicates that an egress node of the fourth packet is the target node (the relay 114 may remove an identifier of the relay from the adaptation layer header [destination reached] to generate an updated adaptation layer header  then forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-19] 700-FIG.7).  

Regarding claim 16, Sirotkin teaches the packet routing method according to claim 15, further comprising: stopping applying the adaptive routing configuration in the target node if the fourth header-28-086219usf indicates that the egress node of the fourth packet is the target node (the relay 114 may remove an identifier of the relay from the adaptation layer header [destination reached] to generate an updated adaptation layer header  then forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-19] 700-FIG.7).    

Regarding claim 17, Sirotkin teaches the packet routing method according to claim 15, further comprising: removing the fourth header from the fourth packet and transmitting the fourth packet according to the adaptive routing configuration if the fourth header indicates that the egress node 5of the fourth packet is not the target node (the relay 114 may remove an identifier of the relay from the adaptation layer header to generate an updated adaptation layer header [0119-120] 720-FIG.7).

Regarding claim 18, Sirotkin teaches the packet routing method according to claim 2, further comprising: determining the adaptive routing configuration as invalid if a timer associated with the adaptive routing configuration is expired (real time clock (RTC), timer-counters including interval and watchdog timers to process packets [0053-57]).  

Regarding claim 19, Sirotkin teaches the packet routing method according to claim 2, further comprising:  10determining the adaptive routing configuration as invalid if a notification is received to stop the applying of the adaptive routing configuration (the relay 114 may remove an identifier of the relay from the adaptation layer header [destination reached or stop the applying of the adaptive routing] to generate an updated adaptation layer header  then forward the packet and/or adaptation layer header and/or updated adaptation layer header to the destination determined [0018-19] 700-FIG.7).  

Regarding claim 21, Sirotkin teaches the packet routing method according to claim 1, further comprising: providing an instruction for updating the first routing configuration and the second routing configuration by the control node (the gNB-CU 106 may determine updated routing tables in response to a topology change of one of the relays of the IAB [0108-109] FIG.1A)  

Regarding claim 22, Sirotkin teaches the packet routing method according to claim 1, wherein the mobility is controlled by-29-086219usf the control node (the gNB-CU 106 transfer the routing tables and the updated routing tables to the gNB-DU 109 for forwarding to the relays 114 of the IAB  [0107-110] FIG.1C). 

Regarding claim 23, Sirotkin teaches the packet routing method according to claim 1, wherein each of the source node and the target node is an IAB-node (the nodes are an integrated access backhaul (IAB) relays 114 for delivery of data packets from the gNB 105 to one or more UEs 102 attached to the IAB [01060107] FIG.1C).

Regarding claim 24, related to the same limitation set for hereinabove in the treated claims, where the difference used is the limitations were presented from a “system” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al Publication No. (US 20190223078 A1) in view of Park et al Publication No. (US 20200145967 A1).

Regarding claim 20, Sirotkin teaches the packet routing method according to claim 1, but does not explicitly teach further comprising: 
establishing an association between an identity of at least one received and unacknowledged packet and an identity of at least one sent packet if a PDU, packet data 
removing the association between the at least one received and unacknowledged packet and the at least one sent packet after all the at least one sent packet associated with the at least one received packet are acknowledged and the at least one received and unacknowledged packet is 20acknowledged.
Park teaches establishing an association between an identity of at least one received and unacknowledged packet and an identity of at least one sent packet if a PDU, packet data unit, of the at least one 15sent packet are used for transmitting the SDU, service data unit, of the at least one received packet (Park: If a MAC PDU is successfully decoded and a MAC PDU comprises a wireless device contention resolution identity MAC CE that matches or otherwise corresponds with the CCCH SDU sent (e.g., transmitted) in Msg3 1250, the wireless device may determine that the contention resolution is successful and/or the wireless device may determine that the random access procedure is successfully completed [0237-239] [0330] FIG.16); and 
removing the association between the at least one received and unacknowledged packet and the at least one sent packet after all the at least one sent packet associated with the at least one received packet are acknowledged and the at least one received and unacknowledged packet is 20acknowledged (An RLC sublayer may support unacknowledged mode (UM), and/or acknowledged mode (AM) transmission modes… retransmission of PDCP SDUs, and PDCP SDU discard if reached destination, PDCP re-establishment and data recovery for RLC AM, and/or duplication of PDCP PDUs [0237-239] based on ACK/NACK FIG.16).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Sirotkin by the teaching of Park acknowledge an association between an identity of at least one received packet and an identity of at a PDU for transmitting the SDU of the at least one received packet in order to determine that the contention resolution (e.g., comprising contention resolution 1250) is successful and/or the wireless device may determine that the random access procedure is successfully completed (Park: [0330] FIG.15).

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472